department of the treasury internal_revenue_service washington d c date number release date uilc cc el gl br1 gl-800568-99 memorandum for pacific northwest district_counsel from subject michael r arner senior technical reviewer general litigation levy on social_security payments after judgment foreclosing federal_tax_lien this memorandum responds to your memorandum regarding the above subject this document is not to be cited as precedent legend county a state b date c date d date e issue s whether the internal_revenue_service irs may levy on social_security payments of a taxpayer in reliance on a notice_of_federal_tax_lien nftl after a judgment on a suit to foreclose the tax_lien whether the federal debt collection procedures act fdcpa controls collection of the judgment received by the irs on its suit to foreclose the tax_lien conclusion the irs may levy on social_security payments in reliance on the nftl after filing a notice of revocation of the certificate of release even though the government has obtained a judgment in its suit to foreclose the lien the fdcpa does not control collection of the judgment received by the irs facts the irs filed a nftl against the taxpayers in county a state b and with the secretary of state’s office state b in date c the irs later filed a suit to gl-800568-99 -2- foreclose the tax_lien and obtained a judgment against the taxpayers in date d the irs filed a certificate of release for the clackamus county liens on date e they later determined that this certificate of release was invalid the irs has not yet filed a revocation of the certificate of release the taxpayers receive social_security_benefits upon which the irs would like to levy law and analysis levy on social_security_benefits sec_6321 provides that a lien on all real and personal_property arises when a taxpayer fails or refuses to pay after notice_and_demand the lien arises upon assessment and continues until the liability is satisfied or becomes unenforceable due to lapse of time this period is generally ten years the period of limitations on collection provided for by sec_6502 sec_6502 also permits the irs to file a suit to collect the tax_liability such as a suit to foreclose the tax_lien as occurred in this case unlike state law when the united_states obtains a judgment the federal_tax_lien does not merge into the judgment or the judgment lien 424_f2d_1142 9th cir this is so because i f the assessment lien did not continue when it was reduced to judgment the government might lose its priority under the lien as against competing creditors and take a new priority only as of the later date of the judgment also the government could not enforce the lien but would have to pursue the more cumbersome process of foreclosing its judgment t he judgment merely confirms the validity of the lien m i saltzman irs practice and procedure dollar_figure congress amended sec_6502 as part of the technical and miscellaneous act of tamra publaw_100_647 adding the following language if a timely proceeding in court for the collection of a tax is commenced the period during which such tax may be collected by levy shall be a suit to foreclose a federal_tax_lien is initiated as an in rem action against a specific property in which the taxpayer has an interest it allows the irs to sell the entire property not just the taxpayer’s interest in it as would occur at a sale after a levy another type of action is a suit to reduce the tax_assessment to judgment the government will institute a suit to reduce the tax_assessment to judgment when the expiration of the statute_of_limitations on assessments is imminent and there is not enough time left for administrative collection see saltzman supra at gl-800568-99 -3- extended and shall not expire until the liability for the tax or a judgment against the taxpayer arising from such liability is satisfied or becomes unenforceable the legislative_history of the sec_6502 amendment confirms that congress intended the irs to continue with administrative levies after judgment stating that the period during which the tax may be collected by levy shall not expire as long as the tax is collectible h_r conf rept no 100th cong 2d sess reprinted in u s c c a n the district_counsel memorandum states that a nftl was filed in clackamus county in date c according to the district_counsel attorney the irs inadvertently filed a certificate of release with respect to the clackamus county lien sec_6325 states that the effect of a certificate of release is that the lien referred to in such certificate is extinguished a nftl with respect to personal_property were filed with the secretary of state in state b i r c f a ii requires filing a lien against personal_property in one office within the state or the county or other governmental subdivision as designated by the laws of such state in which the property subject_to the lien is situated but even if the nftl with respect to personal_property was properly filed the certificate of release operates to release the lien filed in both places since we have been informed that the statute_of_limitations on collection is still open the irs may reinstate the lien by filing a revocation of the certificate of release pursuant to sec_6325 this revocation should be filed both in clackamus county and with the secretary of state if the lien is reinstated by filing of a certificate of revocation of release we conclude that the irs can levy on the social_security_benefits of the taxpayer even after receiving a judgment against the taxpayer federal debt collection procedures act if the lien was released due to self-releasing language on the lien document the release may not be revoked pursuant to sec_6325 because the release cannot be considered erroneous or improvident as required by that section congress settled the issue of whether the irs could levy on social_security_benefits in when it amended sec_6334 to read notwithstanding any other law of the united_states including section of the social_security act no property or rights to property shall be exempt from levy other than the property specifically made exempt by subsection a emphasis added section of the social_security act u s c sec_407 states none of the moneys paid or payable or rights existing under this title shall be subject_to execution levy attachment garnishment or other legal process gl-800568-99 -4- in congress enacted the fdcpa u s c et seq to create a comprehensive statutory framework for the collection of debts owed to the united_states government h_r rep 101st congr 2d sess section provides a in general -- except as provided in subsection b the chapter provides the exclusive civil procedures for the united states- to recover a judgment on a debt prior to enactment of the fdcpa the federal rules of civil procedure fed r civ p and governed the collection of federal judgments those rules provided that the federal government must collect a federal civil monetary judgment by recourse to the collection law of the state where the cause of action arose the fdcpa was enacted in response to serious enforcement problems experienced by the department of justice in collecting federal debts in the various states pursuant to rule sec_64 and while congress hoped to streamline the collection process to make enforcement activity more efficient it clarified that the act was crafted not to supersede already existing federal laws that specify other procedures applicable with respect to the recovery_of claims or judgments involved in the particular subject matter areas addressed in those statutes emphasis added h_r rep supra subsection b generally permits other existing law to apply b limitation -- to the extent that another federal_law specifies procedures for recovering on a claim or a judgment for a debt arising under such law those procedures shall apply to such claims or judgment to the extent those procedures are inconsistent with this chapter likewise subsection b specifically states that this chapter shall not be construed to curtail or limit the right of the united_states under any other federal_law to collect taxes or to collect any other amount collectible in the same manner as tax see united_states v pierce u s dist lexis e d n c for an explanation of the legislative_history in a non-tax case gl-800568-99 -5- the fdcpa can apply to federal tax cases u s c b 74_f3d_1347 1st cir in markham the irs was attempting to collect taxes as part of a derivative claim in bankruptcy and later in an interpleader action that the united_states removed to federal court the court held that the fdcpa applied because the irs was not recovering on a judgment by levy nor was it an action in federal court to enforce a lien pursuant to sec_7403 id pincite when suit is brought under sec_7403 the procedures of title_26 apply 907_fsupp_988 d n d tex 796_fsupp_700 e d n y carney involved an action by the government to reduce the federal tax assessments to judgment and to foreclose on federal tax_liens the court stated that although the purpose of the fdcpa is to create a comprehensive statutory framework congress did carve out a number of areas to which the fdcpa does not apply the court found that that the government retains its authority under other law to collect taxes id pincite in bantau the government brought a transferee_liability case against the taxpayer citing u s c b the court noted inasmuch as this is a suit for the collection_of_taxes the statute_of_limitations found in the fdcpa is not applicable the government attempts to collect pursuant to the internal_revenue_code and is therefore bound by the ten-year statute_of_limitations found in the irc pincite u s c sec_6502 id pincite these two district_court cases harmonize with the circuit_court opinion of markham since the court in that case stated that the action was not brought under sec_7403 see also united_states v simmons u s dist lexis d e d ca in an sec_7403 action the 10-year statute_of_limitations of sec_6502 applied not the shorter six-year time frame of the fdcpa but see van campen v united_states u s dist lexis d kan government asserted fraudulent transfer pursuant to u s c sec_3304 of real_property encumbered with federal_tax_lien and government was allowed to foreclose tax_lien on transferor’s one-half interest the judgment against the taxpayers in this case arose from an sec_7403 suit to foreclose federal tax_liens based on the above analysis we conclude that the irs is not restricted to the procedures of the fdcpa but may collect on the judgment pursuant to any title_26 procedures the fdcpa does not apply therefore the taxpayer may not invoke u s c to exempt his social_security_benefits section protects from execution social_security_benefits that qualify as exempt_property pursuant to u s c sec_522 social_security_benefits are subject_to levy gl-800568-99 -6- pursuant to the internal_revenue_code since these benefits are not one of the enumerated exemptions from levy in sec_6334 case development hazards and other considerations we can identify no other litigating hazards that would change or qualify the conclusions reached in this memorandum if you have any further questions please call susan watson pincite-3610
